1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   AMY MOSS,                                        )   Case No.: 1:18-cv-01191-LJO-BAM (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER THAT INMATE AMY MOSS IS NO
13            v.                                          LONGER NEEDED AS A WITNESS IN THESE
                                                      )   PROCEEDINGS, AND THE WRIT OF HABEAS
14                                                    )   CORPUS AD TESTIFICANDUM IS
     BOWERMEN, et al.,
                                                      )   DISCHARGED
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff Amy Moss is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            A settlement conference in this matter commenced on November 19, 2019. Inmate Amy

20   Moss, CDCR #W-77545, is no longer needed by the Court as a witness in these proceedings, and the

21   writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

22
23   IT IS SO ORDERED.

24   Dated:        November 19, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28
